Mr. Justice Olin
delivered the opinion of the court :
The decree of the court in special term for probate business is affirmed. We have no doubt that the judge of that court had authority to settle and adjust the account of the administratrix, and that settlement was quite as favorable to the administratrix as the proof in the case would justify. The only doubt which the court entertains is as to the propriety of the latter clause of the order made by the justice directing the administratrix to pay over to Wilson the amount found due' from Mrs. Ames, the administratrix; Mrs. Ames claiming that the amount of $34,876.75, having been paid over to Clifford Arriek, was administered, and no order could have legally been made directing her to pay that sum over. Without definitely deciding that question, it will *42be sufficient to say that, if application be made to the court below to enforce that order, direction will probably be given to resort to a suit at law against Mrs. Ames and her bail, rather than to the summary proceeding of attachment for contempt or for disobedience of the order of the court.